





CITATION:
Caton v. Devecseri
          Estate, 2012 ONCA 6



DATE: 20120106



DOCKET: C54091



COURT OF APPEAL FOR ONTARIO



Rosenberg, Simmons and Armstrong JJ.A.



BETWEEN



Jeremy Caton



Plaintiff



and



Keith Smockum, Litigation Administrator of the Estate
          of Steven Devecseri, Jeffrey Bradfield, Paul Latanski and Kingsway General
          Insurance Company



Defendants

(Appellant/Kingsway
          General Insurance Company)

Respondent/Jeffrey
          Bradfield)



Brigette A. Morrison, for the Defendant (Appellant) Kingsway
          General Insurance Company



Michael Chadwick, for the Defendant (Respondent) Jeffrey
          Bradfield



Heard and released orally: January 3, 2012



On appeal from the order of Justice Christopher Corkery of the
          Superior Court of Justice, dated June 27, 2011 made at Peterborough, Ontario.



ENDORSEMENT



[1]

The motion judge did not have the benefit of this courts decision in
Combined Air Mechanical Services Inc. v. Flesch
, 2011 ONCA 764. This was
    the type of case where the application of the full appreciation test required
    that there be a trial. The case turned to a substantial degree on credibility
    and there were several important facts in dispute.

[2]

We disagree with the respondent that this was a simple causation case.
    There was evidence capable of supporting a finding of a joint venture by the
    respondent and the deceased and the other riders of racing at highly excessive
    speeds and reckless driving, and of an implicit if not explicit agreement to
    continue the dangerous conduct. There was also evidence capable of supporting a
    finding that the respondents failure to give way at the critical time
    contributed to the collision.

[3]

Accordingly, the appeal is allowed, the judgment is set aside and the
    motion for summary judgment on liability is dismissed.

[4]

The appellant is entitled to costs of the motion fixed at $5,000 and of
    the appeal fixed at $7,500, all inclusive of disbursements and applicable taxes.

Signed:           M. Rosenberg
    J.A.

Simmons
    J.A.

Armstrong
    J.A.


